CUSHING, P.J.
The chief complaint of counsel for plaintiffs in error, concerning this charge, is, that it does not contain the language “such as a reasonably prudent person would do under the same or similar circumstances.” This phrase is merely explanatory of the term “ordinary care.”
Our conclusion is that the giving of this special'charge did not constitute prejudicial error.
The other assignment of error is, that, the verdict is excessive, and is based on the theory that the amount of the verdict was in excess of the amount that it would require to compensate the plaintiff for the loss of his earning capacity.
The court submitted to the jury the following measures of damage, damages to his machinery, expenses-in removing the machinery, expenses for hospital and medical treatment, wages lost, effect on future earning capacity, and pain and suffering. The damages to his machinery, removal of the wreckage, and medical expenses above referred to amounted to something over five thousand dollars, and the argument of counsel is that the remainder of the verdict was given as the basis for loss of earning capacity in the future. Whatever that loss may be, all that need be said in this case is, that neither in the brief nor in oral argument did counsel allow anything for pain and suffering.
There were no interrogatories submitted to the jury, by which it could be determined how much was allowed for loss of earning capacity, or how much was allowed for pain and suffering, and in the absence of special interrogatories, there is no way for this court to determine on what the jury based its verdict.
The judgment of the court of common pleas of Hamilton County, Ohio, will be, and it is, affirmed.
ROSS & HAMILTON, J.J., concur.